DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanaka et al. (US 5,280,956 A), hereinafter Tanaka.
Regarding claim 1, Tanaka discloses (Fig. 1-3) a column cover unit 18, 22 (Fig. 1 & 3b) comprising:
a column cover 22 configured to cover a steering column 1 of a vehicle (Fig. 1 & 3b; Col. 3, lines 44-46) and comprising a first cover portion 22A and a second cover portion 22B (Fig. 3b), wherein a boundary between the first cover portion 22A and the second cover portion 22B extends from a front end of the column cover 22 at a front portion of the vehicle (Fig. 1 & 3b; left end of boundary between top and bottom cover) toward a rear portion of the vehicle (Fig. 1 & 3b; right end of boundary between top and bottom cover); and
a contact member 18 configured to separate the first cover portion 22A and the second cover portion 22B from each other at the boundary by contacting the column cover 22 when the column cover 22 is moved toward the front portion of the vehicle with the steering column 1 (Fig. 3a & 3b; Col. 4, lines 17-21; when steering column is moved to the left, second cover portion 22B contacts member 18, which causes first and second cover portions 22A and 22B to separate).

Regarding claim 2, Tanaka further discloses that the contact member 18 is included in an instrument panel 12 positioned frontward of a driver seat of the vehicle (Fig. 3a & 3b; Col. 3, lines 27-33; contact member 18 forms lower part of instrument panel 12, which is located frontward of the steering wheel, which is positioned frontward of a driver seat).

Regarding claim 3, Tanaka further discloses that the boundary is positioned between the first cover portion 22A and the second cover portion 22B in the up-down direction (Fig. 3b), and
the contact member 18 is configured to separate the first cover portion 22A and the second cover portion 22B from each other in the up-down direction at the boundary (Fig. 3b shows contact member 18 separating first and second cover portions 22A and 22B in the vertical direction).

Regarding claim 4, Tanaka further discloses that the contact member 18 comprises a surface facing the front end of the column cover 22 at the front end of the column cover 22 in the front portion of the vehicle (Fig. 3b; right surface of contact member 18 faces left portion of column cover 22), and
the surface is inclined toward the front portion of the vehicle in a direction along which the first cover portion and the second cover portion are separated from each other (Fig. 3b; right surface of contact member 18 is inclined).

.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach steering column covers of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614